APPENDIX B.
This cause came on for hearing upon the appeal on questions of law, assignments of error, bill of exceptions, the transcript, and the original papers and pleadings from the Court of Common Pleas of Cuyahoga County, and was argued by counsel, on consideration whereof the Court find there is no error apparent on the record in said proceedings and judgment prejudicial to the appellant.
It is, therefore, considered by the Court that the judgment of the Court of Common Pleas be, and the same is hereby affirmed, and that the appellee recover from the appellant his costs herein expended.
And the Court, being of the opinion that there was reasonable grounds for the Appeal, allow no penalty.
It Is Further Ordered that a special mandate be sent to the Common Pleas Court of Cuyahoga County, Ohio, for execution upon this judgment.
To all of which appellant, by its counsel, excepts.